First Century Bancorp. 10-K EXHIBIT 99.1 FIRST CENTURY BANCORP. AND SUBSIDIARY GAINESVILLE, GEORGIA CONSOLIDATED FINANCIAL STATEMENTS AS OF DECEMBER 31, 2 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FIRST CENTURY BANCORP. AND SUBSIDIARY CONTENTS Report of Independent Registered Public Accounting Firm 1 Consolidated Balance Sheets 2 Consolidated Statements of Income 4 Consolidated Statements of Comprehensive Income (Loss) 5 Consolidated Statements of Changes in Stockholders’ Equity 6 Consolidated Statements of Cash Flows 7 Notes to Consolidated Financial Statements 8-40 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors First Century Bancorp and Subsidiary Gainesville, Georgia We have audited the accompanying consolidated balance sheets of First Century Bancorp and Subsidiary as of December31, 2010 and 2009, and the related consolidated statements of income, comprehensive income (loss), stockholders’ equity and cash flows for the years then ended. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform an audit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of First Century Bancorp and Subsidiary as of December 31, 2010 and 2009, and the results of their operations and their cash flows for the years then ended in conformity with U.S. generally accepted accounting principles. /s/ MAULDIN & JENKINS, LLC Atlanta, Georgia March 30, 2011 1 FIRST CENTURY BANCORP. AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS DECEMBER 31, 2 ASSETS Cash and Cash Equivalents Investment Securities Available for Sale, at Fair Value Held to Maturity, at Cost (Fair Value of $11,580,363, and $18,048,359 as of December 31, 2010 and 2009, Respectively) Total Investments Securities Other Investments Loans Held for Sale Loans Allowance for Loan Losses ) ) Net Loans Premises and Equipment Other Real Estate Owned Other Assets Total Assets $ $ The accompanying notes are an integral part of these consolidated statements. 2 FIRST CENTURY BANCORP. AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS DECEMBER 31, 2 LIABILITIES AND STOCKHOLDERS’ EQUITY Deposits Noninterest-Bearing $ $ Interest-Bearing Borrowings Other Liabilities Commitments and Contingencies - - Stockholders’ Equity Preferred Stock, Non-voting; Non-participating; Variable Rate Cumulative; No Par Value; 10,000,000 Shares Authorized; 75,000 Shares Issued and Outstanding at December 31, 2009; Liquidation Preference of $10 Per Share Plus Accumulated Undeclared Dividends; - Common Stock, No Par Value; 300,000,000 Shares Authorized; 8,121,293 and 4,998,820 Shares Issued and Outstanding at December 31, 2010 and 2009, Respectively Accumulated Deficit ) ) Treasury Stock, 670 shares, at cost ) ) Accumulated Other Comprehensive Income (Loss) ) Total Liabilities and Stockholders’ Equity $ $ The accompanying notes are an integral part of these consolidated statements. 3 FIRST CENTURY BANCORP. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF INCOME FOR THE YEARS ENDED DECEMBER 31, 2 Interest Income Loans, Including Fees $ $ Investments Federal Funds Sold - Interest Bearing Deposits Total Interest Income Interest Expense Deposits Borrowings Total Interest Expense Net Interest Income Provision for Loan Losses Net Interest Income After Provision for Loan Losses Noninterest Income Service Charges on Deposits Mortgage Origination and Processing Fees Securities Gains Impairment loss on other investments - ) Other Noninterest Expense Salaries and Employee Benefits Occupancy and Equipment Professional Fees Advertising and Marketing Data Processing Insurance, Tax, and Regulatory Assessments Lending Related Expense Other Noninterest Expense Total Noninterest Expense Income Before Income Taxes Provision for Income Taxes - - Net Income $ $ Earnings Per Share Basic $ $ Diluted $ $ Weighted Average Shares Outstanding The accompanying notes are an integral part of these consolidated statements. 4 FIRST CENTURY BANCORP.AND SUBSIDIARY CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) DECEMBER 31, 2 Net Income $ $ Other Comprehensive Income (Loss) Unrealized Gains (Losses) on Securities Arising During the Year ) Reclassification Adjustment ) ) Net Change in Unrealized Gains (Losses) on Securities ) Comprehensive Income (Loss) $ $ ) The accompanying notes are an integral part of these consolidated statements. 5 FIRST CENTURY BANCORP. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS’ EQUITY FOR THE YEARS ENDED DECEMBER 31, 2 Preferred Stock Common Stock Accumulated Treasury Accumulated
